REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a toy set as claimed having a base unit with connectors coupled by a data line, first and second character figurines each coupled to the data line by respective first and second connectors coupled to respective ones of the base connectors and each having a processor with memory storing a program wherein execution of the programs causes the characters to determine based on a signal level of the data line whether a master device is coupled to the data line and attempt to become the master in response to determining that no master device is coupled to the data line or a method of communicating between first and second play characters connected by a data line as claimed by determining whether a master device is coupled to the data line based on a signal level of the data line, obtaining by the first play set character a master role after determining based on the signal level of the data line that no master device is presently coupled thereto, transmitting first data symbols from the first play set character on the data line after obtaining the master role and receiving second data symbols transmitted by the second play set character on the data line during reply slots that follow the first data symbols.
The closest prior art of Sasaki (2006/0106963) while related to determining and obtaining a master role for game sets does not use play set characters connected by a data line and does not make the determining and obtaining of the master role based on a signal level of the data line in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711